Citation Nr: 1500296	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for loss of the bone of the skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs, which restored a 30 percent rating for loss of the bone of the skull.  This decision was a reconsideration of a December 2010 decision which had reduced the evaluation from 30 percent to 10 percent, following a claim for increased rating in November 2008.

The Board notes that the restoration was effective the same date as the reduction, October 28, 2010, and so no staged evaluations are at issue.  

Additionally, the Board notes that the Veteran has repeatedly argued that the removal of several middle ear bones should be considered in the assignment of his evaluation for loss of bone of the skull.  This already service-connected condition is rated as a hearing loss disability, due to the resultant conductive hearing loss disability, currently evaluated as 40 percent disabling.  That disability has not been re-evaluated since a May 2008 rating decision, though a January 2009 audiological evaluation was conducted.  While it is not clear if the Veteran is alleging a worsening of his hearing acuity, the January 2009 examination findings still require reconsideration of the assigned hearing loss rating under 38 C.F.R. § 3.156(b).  That matter, not yet adjudicated by the Agency of Original Jurisdiction (AOJ), is not before the Board and is therefore referred to the AOJ for appropriate action.  

The Veteran testified at a July 2013 hearing held before the undersigned via videoconference from the RO; a transcript is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The area of loss of bone of the skull is less than 1.140 in2 (7.355 cm2), and there is no evidence of brain hernia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for loss of the bone of the skull are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5296 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2008, February 2009, August 2009, July 2010, August 2010, September 2010, and February 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the RO provided detailed information regarding the applicable criteria and the requirements for any medical opinions in repeated telephone conversations with the Veteran or those assisting him.  For example, a VA doctor contacted the RO in January 2011 for detailed information regarding the Rating Schedule, and he in turn informed the Veteran of what findings would be required from a doctor to assist in the application of the rating criteria.  The communication even included a sketched diagram of how to measure any skull defect.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been obtained, as well as a VA medical opinion based on review of the claims file and relevant radiographic records.  The examiners have made all findings necessary to application of the rating criteria; they are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

At the Veteran's July 2013 hearing, the undersigned identified the issue on appeal and the Veteran provided testimony concerning the criteria for an increased rating.  Neither the Veteran nor his representative have identified any prejudice in the hearing.  38 C.F.R. § 3.103(c)(2); Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014);  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The loss of part of the skull is rated under Diagnostic Code 5296, which provides that where part of "both inner and outer tables" are lost and there is a brain hernia, meaning that the brain matter presses out through the skull defect, an 80 percent evaluation is assigned.  Here, there is no allegation or clinical finding that any brain hernia occurred at any time, and so this provision is not applicable.

When there is no brain hernia, a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 in2 or 4.619 cm2.  If the lost area is larger in size than a 50 cent piece (1.140 in2 or 7.355 cm2), a 50 percent evaluation is assigned.  For losses in between the two sizes, a 30 percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5296.

The Veteran is currently rated 30 percent disabled for the loss of part of his skull.  To warrant a yet higher, 50 percent evaluation, a skull defect larger than a 50 cent  piece must be shown.  Unfortunately, no such showing is made.  The Veteran has submitted two statements from his treating surgeon, Dr. WJDT, in support of his claim.  In a January 2008 statement, the surgeon failed to address the rating criteria, stating that in his opinion the amount of bone loss was "immaterial" and focusing instead on the size of the cholesteatoma, which far exceeded the size of a 50 cent piece.  This information, while perhaps germane to evaluation of other service-connected disabilities, was not relevant to the disability under consideration here.  The Veteran was afforded the opportunity to secure a new opinion from Dr. WJDT, and in December 2010, such was submitted.  The doctor again discussed findings applicable to other disabilities and expressed his lack of understanding as to why VA desired discussion of the amount of loss bone in the skull.  His findings therefore again related to the size of the removed cholesteatoma, and did not provide any measure of the loss of bone in the skull.  The Veteran testified that Dr. WJDT's statements should be controlling as he performed the surgery, however, as did not provide any measurements concerning the size of the loss of bone in accordance with the rating schedule, the statements of Dr. WJDT are not probative of the issue on appeal, and are given no weight.

The Veteran sought a medical opinion from Dr. WG, the Acting Chief of Staff at the Dayton VA medical center (VAMC).  Dr. WG contacted the RO and requested an explanation of the rating criteria in January 2011.  An RO staff member memorialized the conversation.  Dr. WG agreed that there was no evidence of brain herniation, but stated that there were holes in both the inner and outer tables of the skull.  The outer bone loss was the size of a 25 cent piece, but the inner bone loss was greater than the size of a 50 cent piece.  The staffer explained that Dr. WG should document his findings and provide them to the Veteran for submission and reconsideration of the recent December 2010 decision.  As is noted above, Dr. WG then informed the Veteran of the evidence and information necessary to merit a higher evaluation.

The Veteran then saw another VA doctor, Dr. MSP, the Chief of the VAMC otolaryngology unit.  Dr. MSP reviewed the Veteran's CT scans, referred to by the Veteran at his hearing, and made estimates of the lost surface area based on such.  A January 2010 maxillofacial CT scan, which had a limited view and caused a "partial estimate," showed an outer bone table loss of 6.25 cm2.  An April 2009 temporal bone study showed a 6.6 cm2 defect in the outer table bone.  The doctor noted, and informed the Veteran, that these measurements were close to, but less than, the size of a half dollar.  The Board notes that the doctor in fact under estimated the size of a 50 cent piece as being 7.065 cm2.  Even so, the measured defects were less than the required area.

A September 2010 VA examination report noted the Veteran's reports of pain on the skull around the ear.  The examiner did note a depression in the bone behind the ear, as well as tenderness surrounding the ear.  She stated that the depression corresponded to the area of bone loss.  In an October 2010 addendum, she noted the calculated area was less than a 25 piece coin, approximately .25 inch x .25 inch for calculated area of .0625 sq. inches.  There was no evidence of brain herniation clinically.  

The Board finds most probative the measurements provided on CT scan as shown in the statement by MSP, M.D., which shows the loss of bone of the skull to measure between the sizes of a 25 cent and a 50 cent piece, warranting a 30 percent evaluation, and no higher.  The Veteran has urged consideration of the statement of Dr. WG, who indicated a larger inner table area was involved, but Dr. WG filed to provide any measurements or documentation for his January 2011 statement, despite being told such were needed.  Dr. MSP, in contrast, showed how he arrived at his measurements.

Further, the Board finds that the rating criteria, in first specifying that loss must be to both tables of the skull, and then by delineating sharply between hernia and non-hernia of the brain, requires evaluation based on the size of the area lost in perforation, and not merely on the size of any wound edges.  Put more directly, the hole, and not the crater, is measured.  As the lost area of the outer table defines such in this case, it is that measurement which controls the assigned evaluation.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria for evaluation of the loss of bone of the skull fully contemplate the Veteran's complaints actual bone loss and perforation.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, other manifestations, to include hearing loss, vertigo, and status post excision of recurrent right ear cholesteatoma (also claimed as loss of sigmoid sinus bones and lateral aspect of the mastoid) are properly addressed under separate Codes and fully account for the Veteran's disability picture.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (2014).  No further discussion of 38 C.F.R. § 3.321 is required.

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 30 percent for loss of the bone of the skull is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


